[Cite as State v. Tamas, 2018-Ohio-1058.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
         Plaintiff-Appellee                      :  C.A. CASE NO.: 27573
                                                 :
 v.                                              :  T.C. NO. 2017-CRB-1921
                                                 :
 CHRISTOPHER J. TAMAS                            :  (Criminal Appeal from
                                                 :  Municipal Court)
         Defendant-Appellant                     :
                                                 :
                                            ...........

                                            OPINION

                            Rendered on the 23rd day of March, 2018.

                                            ...........

MATTHEW KORTJOHN, Atty. Reg. No. 83743, 335 West Third Street, Suite 372,
Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee


DAWN GARRETT, Atty. Reg. No. 55565, 70 Birch Alley, Suite 240-24005, Dayton, Ohio
45440
      Attorney for Defendant-Appellant
                                  .............

DONOVAN, J.

        {¶ 1} Defendant-appellant Christopher J. Tamas appeals his conviction and

sentence for two counts of domestic violence, in violation of R.C. 2919.25(C), and three
                                                                                        -2-


counts of menacing, in violation of R.C. 2903.22. All of the counts are misdemeanors of

the fourth degree. Tamas filed a timely notice of appeal with this Court on April 27, 2017.

       {¶ 2} On March 30, 2017, Tamas was charged in the Municipal Court of Dayton

with three counts of domestic violence and three counts of menacing involving three

victims.   Each victim represented one count of domestic violence and one count of

menacing. At his arraignment on March 31, 2017, Tamas pled not guilty to all of the

charges and his case was set for trial.       Tamas remained in jail pending trial on a

$10,000.00 bond.

       {¶ 3} Prior to trial, the State dismissed one of the counts of domestic violence.

Thereafter on April 12, 2017, the matter proceeded to a bench trial, after which the trial

court found Tamas guilty of the remaining two counts of domestic violence and three

counts of menacing. On April 13, 2017, the trial court merged two counts of menacing

into the two remaining counts of domestic violence, leaving one count of menacing. The

trial court sentenced Tamas to thirty days in jail on each of the three remaining counts

and ordered them to be served concurrently, for an aggregate sentence of thirty days.

The trial court gave Tamas credit for fourteen days that he had already served and five

days were suspended, leaving Tamas eleven days to be served at the Montgomery

County Jail. Tamas was fined $50.00 and ordered to pay court costs. The trial court

did not impose any community control sanctions.

       {¶ 4} Tamas subsequently completed his jail sentence and was released on April

23, 2017. As previously stated, Tamas filed a timely notice of appeal on April 27, 2017.

Tamas did not seek a stay of his sentence, and Dayton Municipal Court records indicate

that he paid his court costs and fine in full on July 21, 2017.
                                                                                      -3-


      {¶ 5} From his conviction and sentence, Tamas now appeals.

      {¶ 6} Tamas’ assignments of error will be discussed together as follows:

      {¶ 7} “THE TRIAL COURT ERRED AND VIOLATED DEFENDANT’S STATE AND

FEDERAL CONSTITUTIONAL RIGHTS WHEN IT CONVICTED AND/OR SENTENCED

DEFENDANT FOR FIVE SEPARATE CRIMES THAT AROSE OUT OF THE SAME

SINGLE COURSE OF CONDUCT, WHICH ACTIONS WERE ALLIED OFFENSES OF

SIMILAR IMPORT WITH A SINGLE ANIMUS AND/OR WHICH CONVICTIONS WERE

FOR BOTH THE GREATER AND LESSER INCLUDED OFFENSES.”

      {¶ 8} “DEFENDANT WAS DENIED HIS CONSTITUTIONAL RIGHT TO DUE

PROCESS, TRIAL BY AN IMPARTIAL JURY, AND EFFECTIVE ASSISTANCE OF

COUNSEL.”

      {¶ 9} “THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT

WHEN IT DENIED DEFENDANT’S MOTION FOR ACQUITTAL.”

      {¶ 10} “THE    TRIAL   COURT      ERRED     AND    DENIED     DEFENDANT       HIS

CONSTITUTIONAL RIGHT TO DUE PROCESS, CONFRONTATION OF WITNESSES

AND TO A FAIR TRIAL WHEN IT REFUSED TO ADMIT THE PRIOR WRITTEN

CONTRADICTORY STATEMENTS OF THE WITNESSES AND THE PHOTOGRAPHIC

EVIDENCE OF THE BLOODY BEATEN FACE OF DEFENDANT.”

      {¶ 11} “THE VERDICT WAS BASED UPON INSUFFICIENT EVIDENCE AND/OR

WAS CONTRARY TO THE MANIFEST WEIGHT OF THE EVIDENCE AND THE TRIER

OF FACT CLEARLY LOST HIS WAY.”

      {¶ 12} In State v. Berndt, the Ohio Supreme Court held that “where a defendant,

convicted of a criminal offense, has voluntarily paid the fine or completed the sentence
                                                                                           -4-


for that offense, an appeal is moot when no evidence is offered from which an inference

can be drawn that the defendant will suffer some collateral disability or loss of civil rights

from such judgment or conviction.” 29 Ohio St. 3d 3, 4, 504 N.E.2d 712 (1987), quoting

State v. Wilson, 41 Ohio St. 2d 236, 325 N.E.2d 236 (1975). The burden of presenting

evidence that has such a “substantial stake in the judgment of conviction” is upon the

defendant. Wilson at 237, 325 N.E.2d at 237.

       {¶ 13} “A collateral disability is an adverse legal consequence of a conviction or

judgment that survives despite the court's sentence having been satisfied or served.” In

re S.J.K., 114 Ohio St. 3d 23, 2007–Ohio–2621, 867 N.E.2d 408, ¶ 10. “[A] collateral

legal disability implies a separate and distinct consequence from the original criminal

prosecution, that is, there must be some other effect, adverse to the defendant beyond

expected punishment for his current offense.” State v. McCarty, 2d Dist. Montgomery No.

20581, 2005–Ohio–4031, ¶ 4.

       {¶ 14} Further, a “collateral disability must be a substantial, individualized

impairment, and a purely hypothetical statement about what might occur in the future is

not sufficient to give viability to an otherwise moot appeal.” State v. Moore, 2d Dist.

Montgomery No. 20772, 2005-Ohio-4518, ¶ 14, quoting State v. Johnson, 43 Ohio App. 3d
1, 3, 538 N.E.2d 1082 (1st Dist.1988). We agree with the State that Tamas will not suffer

any collateral disability as a result of his domestic violence and menacing convictions.

All of Tamas’ convictions involve misdemeanors, not felonies. Tamas did not request a

stay of his sentence. Finally, Tamas has completed the jail sentence imposed by the

trial court and paid his fine and court costs in full.

       {¶ 15} In his brief, Tamas makes no mention of any claimed disability or loss of
                                                                                          -5-


civil rights stemming from these convictions. Specifically, Tamas has not argued that he

is subject to a statutory penalty for his domestic violence convictions which extends

beyond his sentence. Even if Tamas had advanced this argument, his appeal would still

be dismissed as moot. It is true that Tamas’ domestic violence convictions will subject

him to potential enhanced penalties, should he reoffend.           Nevertheless, we have

previously held that the possibility of enhancement of a domestic violence conviction does

not create a collateral disability, because “no such disability will exist if [the defendant]

remains within the confines of the law.” State v. Caudill, 2d Dist. Montgomery No. 24881,

2012-Ohio-2230, ¶ 14, quoting Berndt, 29 Ohio St. 3d 3, 5, 504 N.E.2d 712 (1987). Thus,

we find that Tamas has suffered no collateral disability or substantial impairment of his

civil rights stemming from his misdemeanor convictions.

       {¶ 16} Because Tamas has completed his sentence and because he has

presented no evidence from which this Court could conclude he has suffered a collateral

legal disability or loss of civil rights, we dismiss Tamas' appeal as moot. We therefore

need not address the merits of Tamas’ five assignments of error.

                                         .............

FROELICH, J. and TUCKER, J., concur.

Copies mailed to:

Matthew Kortjohn
Dawn Garrett
Hon. Christopher D. Roberts